DETAILED ACTION
Response to Amendment
	The amendment filed on 6/27/2022 has been entered. Claims 2-3, 6, 10, 12, 14-15 and 18 have been cancelled, claims 1, 4-5, 7, 9, 11, 13, 16-17 and 19 have been amended, and claims 1, 4-5, 7-9, 11, 13, 16-17 and 19-20 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 75 of copending Application No. 16/714,214, hereinafter referred to as the ‘214 application’; in view of Teyab etc. (WO 2019/098928 A1); and in further view of Cui et al. (US 2021/0058807 A1; provisional application number 62/516,338). This is a provisional nonstatutory double patenting rejection.

Regarding claim 1; the claim 75 of the ‘214 application’ recites receiving, by a terminal device, configuration information from a network device (receiving measurement configuration information sent by a network device), wherein the configuration information indicates a measurement gap configuration and a type of measurement gap (the measurement configuration comprises a measurement period and corresponds to one or plurality of measurement frequencies).
The claim 75 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 75 of the ‘214 application’ does not explicitly recite measuring a target frequency based on the configuration.
Teyab discloses when the configuration information comprises information indicating that the type of measurement gap is the measurement gap corresponding to the first frequency range FR1, the type of measurement gap is the measurement gap corresponding to the first frequency range FR1 (the measurement gap configuration indicates it is for FR1; configuring the wireless device with a measurement gap configuration for FR1 frequencies; see lines 25-27, page 8, lines 11-27, page 41 and Figure 6); and measuring, by the terminal device, a target measurement frequency based on measurement gap configuration and the type of measurement gap (the UE measures one or more of FR1 and FR2 according to the configuration; see lines 11-27, page 41 and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 75 of the ‘214 application’ and Teyab to measure a target measurement frequency based on the configuration information to support dual connectivity operation (see lines 13-15, page 2 of Teyab).
The combination of the claim 75 of the ‘214 application’ and Teyab discloses a UE receives a measurement gap configuration to measure FR1 according to the configuration.
	The combination of the claim 75 of the ‘214 application’ and Teyab does not explicitly disclose when the configuration does not comprise information of type of measurement gap, the configuration is corresponding to a terminal device.
Cui discloses wherein the type of measurement gap is one of a measurement gap corresponding to the terminal device and a measurement corresponding to a first frequency range FR1 (a network can signal information to a UE for NR measurement; the information can indicate whether the measurement gap is configured as a per-UE level or a per-frequency level; see paragraph [0053]), When the configuration information does not comprise information of the type of measurement gap, the type of measurement gap is the measurement gap corresponding to the terminal device by default (when the measurement configuration only includes measurement period (MGRP) and the measurement length (MGL) and does not include a gap offset and a gap bitmap (the gap offset and the gap bitmap can be configured as a per-frequency level); the measurement gap is for per-UE level; the UE can use the same MGRP and MGL configuration for the measurement on all of the target frequency layers; see paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 75 of the ‘214 application’, Teyab and Cui to determine a measurement gap is corresponding to a terminal device to measure on all of the frequency layers using the same configuration (see paragraph [0053]).

Regarding claim 5; the claim 75 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 75 of the ‘214 application’ does not explicitly recites FR1 is under 24GHz.
Teyab discloses wherein the first frequency range FR1 belongs to a frequency range under 24GHz (frequency range FR1 is under 24GHz; see lines 4-6, page 7), and the network device is a long term evolution network device (a master node is a LTE node; see lines 11-27, page 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 75 of the ‘214 application’ and Teyab to include a frequency range under 24GHz to support LTE operation (see lines 5-7, page 7 of Teyab).

Regarding claim 8; the claim 75 of the ‘214 application’ recites wherein the measurement gap configuration comprises a period and/or a length of a measurement gap (the measurement configuration comprises a measurement period).

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 75 of the ‘214 application’; in view of Teyab; in view of Cui; and in further view of Cho et al. (US 2019/0357065 A1). This is a provisional nonstatutory double patenting rejection.

Regarding claim 4; the combination of the claim 75 of the ‘214 application’, Teyab and Cui discloses a terminal device receives a measurement gap configuration.
The combination of the claim 75 of the ‘214 application’, Teyab and Cui does not explicitly disclose stopping communication with a serving cell and measuring a neighboring cell.
Cho disclose during the measurement gap corresponding to the first frequency range FR1, stopping, by the terminal device, communication in a serving cell of the terminal device in the first frequency range FR1 (during the measurement gap, the terminal stops communication with the serving cell; see paragraph [0314]), and measuring, by the terminal device, a neighboring cell in the first frequency range FR1 (the terminal measures quality of neighboring cells having the same center frequency as a center frequency of a serving cell; see paragraphs [0303]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 75 of the ‘214 application’, Teyab, Cui and Cho to measure a neighboring cell in order to properly guarantee the UE mobility (see paragraph [0303] of Cho).

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 75 of the ‘214 application’; in view of Teyab; in view of Cui; and in further view of Yeo et al. (US 2018/0054800 A1). This is a provisional nonstatutory double patenting rejection.

Regarding claim 7; the combination of claim 75 of the ‘214 application’ and Teyab discloses a terminal device receives a measurement gap configuration.
The combination of claim 75 of the ‘214 application’, Teyab and Cui does not explicitly disclose stopping communication in serving cells of the terminal device.
Yeo discloses wherein measuring the target measurement frequency based on the configuration information comprises: during the measurement gap corresponding to the terminal device, stopping, by the terminal device, communication in all serving cells of the terminal device (during the measurement gap, the terminal stops communications to/from serving cell; see paragraph [0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 75 of the ‘214 application’, Teyab, Cui and Yeo to stop communicating with serving cell during measurement gap in order to measure the radio link quality (see paragraph [0221] of Yeo).

Claims 9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 81 of the ‘214 application’; in view of Teyab; and in further view of Cui. This is a provisional nonstatutory double patenting rejection. 

Regarding claim 9; the claim 81 of the ‘214 application’ recites generating, by a network device, configuration information, wherein the configuration information indicates a measurement gap configuration and a type of measurement gap (determining measurement configuration information, the measurement configuration comprises a measurement period and corresponds to one or plurality of measurement frequencies).
The claim 81 of the ‘214 application’ recites generating a configuration information indicating a measurement gap configuration and a type of measurement type by a network device.
The claim 81 of the ‘214 application’ does not explicitly recite the configuration information is for measuring a target frequency.
Teyab discloses when the configuration information comprises information indicating that the type of measurement gap is the measurement gap corresponding to the first frequency range FR1, the type of measurement gap is the measurement gap corresponding to the first frequency range FR1 (the measurement gap configuration indicates it is for FR1; the network node configures the wireless device with a measurement gap configuration for FR1 frequencies; see lines 25-27, page 8, lines 11-27, page 41 and Figure 6); and sending, by the network device, the configuration information to the terminal device for HW 856844ioUSo8Page 3 of 10the terminal device to measure a target measurement frequency based on the measurement gap configuration and the type of measurement gap (the wireless device receives the measurement gap configuration; the UE measures one or more of FR1 and FR2 according to the configuration; see lines11-27, page 41 and Figure 6). 
The combination of claim 81 of the ‘214 application’ and Teyab discloses a UE receives a measurement gap configuration to measure FR1 according to the configuration.
	The combination of claim 81 of the ‘214 application’ and Teyab does not explicitly disclose when the configuration does not comprise information of type of measurement gap, the configuration is corresponding to a terminal device.
Cui discloses wherein the type of measurement gap is one of a measurement gap corresponding to a terminal device and a measurement gap corresponding to a first frequency range FR1 (a network can signal information to a UE for NR measurement; the information can indicate whether the measurement gap is configured as a per-UE level or a per-frequency level; see paragraph [0053]), and when the configuration information does not comprise information of the type of measurement gap, the type of measurement gap is the measurement gap corresponding to the terminal device by default (when the measurement configuration only includes measurement period (MGRP) and the measurement length (MGL) and does not include a gap offset and a gap bitmap (the gap offset and the gap bitmap can be configured as a per-frequency level); the measurement gap is for per-UE level; the UE can use the same MGRP and MGL configuration for the measurement on all of the target frequency layers; see paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 81 of the ‘214 application’, Teyab and Cui to determine a measurement gap is corresponding to a terminal device to measure on all of the frequency layers using the same configuration (see paragraph [0053]).

Regarding claim 11; the claim 81 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 81 of the ‘214 application’ does not explicitly recite FR1 is under 24GHz.
Teyab discloses wherein the first frequency range FR1 belongs to a frequency range under 24GHz (frequency range FR1 is under 24GHz; see lines 4-6, page 7), and the network device is a long term evolution network device (a master node is a LTE node; see lines 11-27, page 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 81 of the ‘214 application’ and Teyab to include a frequency range under 24GHz to support LTE operation (see lines 5-7, page 7 of Teyab).

Claims 13, 17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 87 of the ‘214 application’; in view of Teyeb; and in further view of Cui. This is a provisional nonstatutory double patenting rejection.

Regarding claim 13; the claim 87 of the ‘214 application’ recites a memory and a processor, wherein the memory is configured to store a program instruction to be executed by the processor to implement method as following (a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor) : receiving, by a terminal device, configuration information from a network device (receiving measurement configuration information sent by a network device), wherein the configuration information indicates a measurement gap configuration and a type of measurement gap (the measurement configuration comprises a measurement period and corresponds to one or plurality of measurement frequencies).
The claim 87 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 87 of the ‘214 application’ does not explicitly recite measuring a target frequency based on the configuration.
Teyab discloses when the configuration information comprises information indicating that the type of measurement gap is the measurement gap corresponding to the first frequency range FR1, the type of measurement gap is the measurement gap corresponding to the first frequency range FR1 (the measurement gap configuration indicates it is for FR1; configuring the wireless device with a measurement gap configuration for FR1 frequencies; see lines 25-27, page 8, lines 11-27, page 41 and Figure 6); and measuring, by the terminal device, a target measurement frequency based on measurement gap configuration and the type of measurement gap (the UE measures one or more of FR1 and FR2 according to the configuration; see lines 11-27, page 41 and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’ and Teyab to measure a target measurement frequency based on the configuration information to support dual connectivity operation (see lines 13-15, page 2 of Teyab).
The combination of the claim 87 of the ‘214 application’ and Teyab discloses a UE receives a measurement gap configuration to measure FR1 according to the configuration.
	The combination of the claim 87 of the ‘214 application’ and Teyab does not explicitly disclose when the configuration does not comprise information of type of measurement gap, the configuration is corresponding to a terminal device.
Cui discloses wherein the type of measurement gap is one of a measurement gap corresponding to the terminal device and a measurement corresponding to a first frequency range FR1 (a network can signal information to a UE for NR measurement; the information can indicate whether the measurement gap is configured as a per-UE level or a per-frequency level; see paragraph [0053]), when the configuration information does not comprise information of the type of measurement gap, the type of measurement gap is the measurement gap corresponding to the terminal device by default (when the measurement configuration only includes measurement period (MGRP) and the measurement length (MGL) and does not include a gap offset and a gap bitmap (the gap offset and the gap bitmap can be configured as a per-frequency level); the measurement gap is for per-UE level; the UE can use the same MGRP and MGL configuration for the measurement on all of the target frequency layers; see paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’ , Teyab and Cui to determine a measurement gap is corresponding to a terminal device to measure on all of the frequency layers using the same configuration (see paragraph [0053]). 

Regarding claim 17; the claim 87 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 87 of the ‘214 application’ does not explicitly recite FR1 is under 24GHz.
Teyab discloses wherein the first frequency range FR1 belongs to a frequency range under 24GHz (frequency range FR1 is under 24GHz; see lines 4-6, page 7), and the network device is a long term evolution network device (a master node is a LTE node; see lines 11-27, page 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’ and Teyab to include a frequency range under 24GHz to support LTE operation (see lines 5-7, page 7 of Teyab).

Regarding claim 20; the claim 87 of the ‘214 application’ recites wherein the measurement gap configuration comprises a period and/or a length of a measurement gap (the measurement configuration comprises a measurement period).

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 87 of the ‘214 application’; in view of Teyab; in view of Cui; and in further view of Cho. This is a provisional nonstatutory double patenting rejection.

Regarding claim 16; the combination of the claim 87 of the ‘214 application’, Teyab and Cui disclose a terminal device receives a measurement gap configuration.
The combination of the claim 87 of the ‘214 application’, Teyab and Cui does not explicitly disclose stopping communication with a serving cell and measuring a neighboring cell.
Cho disclose during the measurement gap corresponding to the first frequency range FR1, stopping, by the terminal device, communication in a serving cell of the terminal device in the first frequency range FR1 (during the measurement gap, the terminal stops communication with the serving cell; see paragraph [0314]), and measuring, by the terminal device, a neighboring cell in the first frequency range FR1 (the terminal measures quality of neighboring cells having the same center frequency as a center frequency of a serving cell; see paragraphs [0303]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’, Teyab, Cui and Cho to measure a neighboring cell in order to properly guarantee the UE mobility (see paragraph [0303] of Cho).

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 87 of the ‘214 application’; in view of Teyab; in view of Cui; and in further view of Yeo. This is a provisional nonstatutory double patenting rejection.

Regarding claim 19; the claim 87 of the ‘214 application’, Teyab and Cui disclose a terminal device receives a measurement gap configuration.
The combination of the claim 87 of the ‘214 application’, Teyab and Cui does not explicitly disclose stopping communication in serving cells of the terminal device.
Yeo discloses wherein measuring the target measurement frequency based on the configuration information comprises: during the measurement gap corresponding to the terminal device, stopping, by the terminal device, communication in all serving cells of the terminal device (during the measurement gap, the terminal stops communications to/from serving cell; see paragraph [0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’, Teyab, Cui and Yeo to stop communicating with serving cell during measurement gap in order to measure the radio link quality (see paragraph [0221] of Yeo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-9, 11, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teyab; in view of Cui. 

	Regarding claims 1 and 13; Teyab discloses receiving, by a terminal device, configuration information from a network device (a UE receives a measurement gap configuration from a network node; see lines 11-27, page 41 and Figure 6), wherein the configuration information indicates a measurement gap configuration and a type of measurement gap (the IE MeasGapConfig specifies the measurement gap configuration; and the measurement gap configuration indicates it is for at least one of FR1 and FR2; see lines 25-60, page 6, lines 11-27, page 41 Figure 6); when the configuration information comprises information indicating that the type of measurement gap is the measurement gap corresponding to the first frequency range FR1, the type of measurement gap is the measurement gap corresponding to the first frequency range FR1 (the measurement gap configuration indicates it is for FR1; configuring the wireless device with a measurement gap configuration for FR1 frequencies; see lines 25-27, page 8, lines 11-27, page 41 and Figure 6); and measuring, by the terminal device, a target measurement frequency based on measurement gap configuration and the type of measurement gap (the UE measures one or more of FR1 and FR2 according to the configuration; see lines 11-27, page 41 and Figure 6).
	Teyab discloses a UE receives a measurement gap configuration to measure FR1 according to the configuration.
	Teyab does not explicitly disclose when the configuration does not comprise information of type of measurement gap, the configuration is corresponding to a terminal device.
Cui discloses wherein the type of measurement gap is one of a measurement gap corresponding to the terminal device and a measurement corresponding to a first frequency range FR1 (a network can signal information to a UE for NR measurement; the information can indicate whether the measurement gap is configured as a per-UE level or a per-frequency level; see paragraph [0053]), when the configuration information does not comprise information of the type of measurement gap, the type of measurement gap is the measurement gap corresponding to the terminal device by default (when the measurement configuration only includes measurement period (MGRP) and the measurement length (MGL) and does not include a gap offset and a gap bitmap (the gap offset and the gap bitmap can be configured as a per-frequency level); the measurement gap is for per-UE level; the UE can use the same MGRP and MGL configuration for the measurement on all of the target frequency layers; see paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyab and Cui to determine a measurement gap is corresponding to a terminal device to measure on all of the frequency layers using the same configuration (see paragraph [0053]).

	Specifically for claim 13; Teyab discloses a memory and a processor (processing circuitry; see lines 27-31, page 43 and Figure 8), wherein the memory is configured to store a program instruction to be executed by the processor to implement a method (the processing circuitry may execute program code stored in memory; see lines 27-31, page 43 and Figure 8).

Regarding claim 9; Teyab discloses generating, by a network device, configuration information, wherein the configuration information indicates a measurement gap configuration and a type of measurement gap (the IE MeasGapConfig generated by a network device specifies the measurement gap configuration; and the measurement gap configuration indicates it is for at least one of FR1 and FR2; see lines 25-60, page 6, lines 11-27, page 41 Figure 6); when the configuration information comprises information indicating that the type of measurement gap is the measurement gap corresponding to the first frequency range FR1, the type of measurement gap is the measurement gap corresponding to the first frequency range FR1 (the measurement gap configuration indicates it is for FR1; the network node configures the wireless device with a measurement gap configuration for FR1 frequencies; see lines 25-27, page 8, lines 11-27, page 41 and Figure 6); and sending, by the network device, the configuration information to the terminal device for HW 856844ioUSo8Page 3 of 10the terminal device to measure a target measurement frequency based on the measurement gap configuration and the type of measurement gap (the wireless device receives the measurement gap configuration; the UE measures one or more of FR1 and FR2 according to the configuration; see lines11-27, page 41 and Figure 6). 
Teyab discloses a UE receives a measurement gap configuration to measure FR1 according to the configuration.
	Teyab does not explicitly disclose when the configuration does not comprise information of type of measurement gap, the configuration is corresponding to a terminal device.
Cui discloses wherein the type of measurement gap is one of a measurement gap corresponding to a terminal device and a measurement gap corresponding to a first frequency range FR1 (a network can signal information to a UE for NR measurement; the information can indicate whether the measurement gap is configured as a per-UE level or a per-frequency level; see paragraph [0053]), and when the configuration information does not comprise information of the type of measurement gap, the type of measurement gap is the measurement gap corresponding to the terminal device by default (when the measurement configuration only includes measurement period (MGRP) and the measurement length (MGL) and does not include a gap offset and a gap bitmap (the gap offset and the gap bitmap can be configured as a per-frequency level); the measurement gap is for per-UE level; the UE can use the same MGRP and MGL configuration for the measurement on all of the target frequency layers; see paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyab and Cui to determine a measurement gap is corresponding to a terminal device to measure on all of the frequency layers using the same configuration (see paragraph [0053]).

Regarding claims 5, 11 and 17; Teyab discloses wherein the first frequency range FR1 belongs to a frequency range under 24GHz (frequency range FR1 is under 24GHz; see lines 4-6, page 7), and the network device is a long term evolution network device (a master node is a LTE node; see lines 11-27, page 41).

Regarding claims 8 and 20; Teyab discloses wherein the measurement gap configuration comprises a period and/or a length of a measurement gap (two configurations are supported by the UE, with measurement gap repetition period (MGRP) of 40 and 80ms, both with the measurement gap length (MGL) of 6ms; see lines 16-19, page 4). 
	
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Teyab; in view of Cui; and in further view of Cho. 

Regarding claims 4 and 16; Teyab discloses a terminal device receives a measurement gap configuration.
The combination of Teyab and Cui does not explicitly disclose stopping communication with a serving cell and measuring a neighboring cell.
Cho disclose during the measurement gap corresponding to the first frequency range FR1, stopping, by the terminal device, communication in a serving cell of the terminal device in the first frequency range FR1 (during the measurement gap, the terminal stops communication with the serving cell; see paragraph [0314]), and measuring, by the terminal device, a neighboring cell in the first frequency range FR1 (the terminal measures quality of neighboring cells having the same center frequency as a center frequency of a serving cell; see paragraphs [0303]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyab, Cui and Cho to measure a neighboring cell in order to properly guarantee the UE mobility (see paragraph [0303] of Cho).
	 
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teyab; in view of Cui; and in further view of Yeo et al. (US 2018/0054800 A1). 

Regarding claims 7 and 19; Teyab discloses transmitting a measurement gap configuration to a UE.
The combination of Teyab and Cui does not explicitly disclose stopping communication in serving cells of the terminal device.
Yeo discloses wherein measuring the target measurement frequency based on the configuration information comprises: during the measurement gap corresponding to the terminal device, stopping, by the terminal device, communication in all serving cells of the terminal device (during the measurement gap, the terminal stops communications to/from serving cell; see paragraph [0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyab, Cui and Yeo to stop communicating with serving cell during measurement gap in order to measure the radio link quality (see paragraph [0221] of Yeo). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Cui et al. (US 2021/0058807 A1) being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415